Title: To Thomas Jefferson from Arthur S. Brockenbrough, 4 June 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas


Dear Sir
Proctors Office UVa
June. 4th 1824
Messrs Thorn & Chamberlain are this day begining to lay the bricks of the attic of the Rotunda; had we not as well put reservoirs in the two North corners of the Attic by arching over the present openings, thereby making the reservoirs nearly the depth of the Attic and as large in diameter as the space will admit of, the water from thence may be thrown (in case of Fire) to any part of the building below the dome by pipes or hose, if you approve of the project be pleased to let me know as soon as convenient—I have a scheme in contemplation for a general supply of water to the University in lieu of the present defective arrangement for the supply of that article, particularly in case of fire, only filling the cisterns with water without an engine and the necessary apparatus would be doing but little towards extinguishing flames, the plan I beg leave to suggest will be the most æconomical and supersede the necessity of purchasing a fire engine—Our source being sufficiently high I would in the first place have a reservoir in the Mountain 50 or 60 feet above the level of the ground at the buildings, the Water to be conveyed in pipes (as it now is) to the University and carried contiguous to all the principal buildings, agreeable to the plan I send you with this, the doted lines showing the course of the pipes; at those marks 0 on the plan I would have uprights from the pipes to attach a hose (in case of fire) not exceeding 150 feet in length which will be sufficient to carry water from some one of the uprights to any part of the buildings, the weight of water will be sufficient to propell itself with as much power as an engine would supply it, in this way we should save all the Water when with an engine better than half would be lost, a few minutes would give us a supply of water from the Hydrauw & a dozen hands would be sufficient to manage the hose, when perhaps it would take an   hour to collect a sufficient number of hands to work an engine & furnish the water, I am credibly informed that one hundred feet of hose will superseed the services of sixty persons and will cost much less than the number of buckets requisite for keeping up a supply of water through that extent; our present cisterns may be filled occasionally from the pipes, but should not be suffered to run constantly, water might for culinary purposes be taken from some of the uprights by a stop cock, but the greater part of the uprights should be for the express purpose of furnishing water in case of fire and always kept in readiness—Our present pipes are very defective particularly where they are not entirely filled, some repairs will therefore be necessary at any rate if the plan I propose is not adopted—for summer drinking water a few pumps will be necessary as the Hydrauw water will get warm in passing such a distance, at present besides the two cisterns we have one pump in operation, two wells walled up ready for pumps, one other well not entirely finished on west street, & I propose puting another between Pavilions 4 & 6—to the south we have a fine spring about two hundred yards from the buildings—Before we go to any great expence it will be necessary to purchase the right of using the water from the Mountain of Capt Perry or a slipe of land including the spring. the latter would be preferable as there by we should connect the two tracts of Land and give us a road to the Mountain where it is proposed to put an observatory—A reservoir of about 16 feet in Diameter in the mountains and perhaps the same depth built of brick or rock, plastered with Roman cement would I suppose be sufficient, if the plan meets with your approbation I will make an estimate of the cost a few days—my own opinion is if should involve us in debt to the amt of the cost of it; it ought to be carried into effect before the next winter, the  ensurance on the buildings would amount to a much greater sum and one or the other would be prudent—with the highest respectI am Sir your Most Obt SevtA. S. Brockenbrough P. UVa